Citation Nr: 1609169	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  15-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for gastrointestinal cancer (previously characterized as gastrointestinal-stromal tumor), to include as due to exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he has gastrointestinal cancer due to exposure to contaminated water at Camp Lejeune.  In this regard, the record reflects a current diagnosis of a malignant gastrointestinal stromal tumor.

The Veteran's service treatment records (STRs) are negative for complaints, treatments, or diagnoses related to gastrointestinal cancer.  The Veteran's March 1959 pre-enlistment examination report and July 1963 separation examination report document normal findings as to the abdomen.  However, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VA Adjudication Procedures Manual (M21-1), IV.ii.2.C.5.o.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs: tricholoroethylene (TCE), a metal degreaser, and percholorethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011); M21-1, IV.ii.2.C.5.o.  The Board notes that the Veteran's service personnel records document his presence at Camp Lejeune during this period of time from November 1959 to July 1963.  See Records of Service.   

Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant, such as the Veteran in the instant case, who served at Camp Lejeune, was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).   

There are studies involving the impact of such contaminated water, which involved the National Academy of Sciences, National Research Council (NRC), and the Agency for Toxic Substances and Disease Registry (ATSDR).  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual. To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See also M21-1, IV.ii.2.C.5.p.

Subsequently, in December 2015, VA announced that it plans to propose expanded disability compensation eligibility for Veterans exposed to contaminated drinking water while assigned to Marine Corps Base Camp Lejeune.  Based upon VA's review of current medical science and ATSDR's findings, VA's Secretary intends to propose creation of a  presumption of service connection for the following conditions: kidney cancer, liver cancer, non-Hodgkin lymphoma, leukemia, multiple myeloma, scleroderma, Parkinson's disease, and aplastic anemia / myelodysplastic syndromes.  However, VA has not yet promulgated regulations establishing such presumptions.  As such, pursuant to the M21-1, adjudication of claims for such diseases based on exposure to contaminated water at Camp Lejeune are stayed at the AOJ level.  See M21-1, IV.ii.2.C.5.q, r.  However, as the current claim does not involve a disease that will be acknowledged as presumptively related to exposure to contaminated water at Camp Lejeune, the Board may proceed with action on it at this time.

As reflected by his service personnel records, the Veteran was stationed at Camp Lejeune from November 1959 to May 1960, October 1961 to January 1962, May 1962 to October 1962, and April 1963 to July 1963, for approximately 1.5 years total.  Therefore, the Board acknowledges the Veteran's in-service exposure to contaminated water at Camp Lejeune.  

Post-service treatment records reflect complaints of abdominal pain and a diagnosis of gastrointestinal stromal tumor in an August 2007 private treatment record.  Specifically, an August 2007 computed tomography (CT) scan revealed a large soft tissue mass that appeared to arise from the distal area of the stomach with apparent communication with the lumen due to the presence of air and oral contrast within the mass, which supported the diagnosis of gastrointestinal stromal tumor.  

The Veteran was afforded a Disability Benefits Questionnaire (DBQ) examination in February 2013.  The DBQ examiner noted the previous diagnosis of gastrointestinal cancer and opined that the gastrointestinal cancer was less likely than not incurred in or caused by in-service injury.  As rationale, the DBQ examiner cited a 2009 study conducted by the NRC finding that there was inadequate/ insufficient evidence to determine whether certain forms of cancer, to include esophageal and stomach cancer, were associated with chronic exposure to chemical agents found in contaminated water from Camp Lejeune.  The DBQ examiner reasoned that the Veteran's "cumulative exposure was 1 1/2 years" whereas "these cases [from the 2009 NRC study] involve[d] significant exposures over 8 hours a day, over many years of exposure."  

Since the February 2013 DBQ examination, the Veteran has submitted articles in March 2013 and March 2015 addressing a possible link between TCE, PCE, and vinyl chloride exposure and reported health effects, to include esophageal cancer and stomach problems.  As such, the Board finds that an addendum opinion is necessary to discuss the articles submitted by the Veteran.  

Additionally, the most recent VA treatment records associated with the record are dated through March 2015.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain any outstanding VA treatment records from March 2015 to present.  While on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA medical records referable to his gastrointestinal cancer. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claimed gastrointestinal cancer.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from March 2015 to the present.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing development, return the claims file, to include a copy of this REMAND, to the February 2013 DBQ examiner for an addendum opinion.  If the examiner who drafted the February 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should review the medical literature submitted by the Veteran in March 2013 and March 2015 and then state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gastrointestinal cancer is related to his military service, to include exposure to contaminated water at Camp Lejeune.  

Specifically, in offering the opinion, the examiner must consider the following evidence: 1) an ATSDR study discussing a possible link between TCE, PCE, and vinyl chloride exposure and reported health effects, to include stomach problems and esophageal cancer, received in March 2013; 2) a study by Delaware Health and Social Services discussing vinyl chloride, received in March 2013; and 3) a "public health statement" from ATSDR regarding vinyl chloride, received in March 2015.  

The rationale for any opinion offered should be provided.   

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




